Citation Nr: 1541872	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include tuberculosis.

2.  Entitlement to service connection for a thyroid disorder. 

3.  Entitlement to service connection for a sinus disorder. 
 
4.  Entitlement to service connection for tremors of the left upper extremity, to include as secondary to a thyroid disorder. 
 
5.  Entitlement to service connection for a headache disorder, to include as secondary to a sinus disorder. 
 
6.  Entitlement to an initial evaluation in excess of 10 percent for a back disability, claimed as chronic lumbar spine strain with degenerative changes. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1976 to September 1976, and from January 2003 to May 2004.  He also had periods of service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board in October 2012, when it was remanded for further development.

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in May 2013 granting service connection for bilateral hearing loss.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of a respiratory disorder, a thyroid disorder, a sinus disorder, or a headache disorder.

2.  Tremors of the left upper extremity were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence against the Veteran's diagnosed tremors of the left upper extremity being related to his active service.

3.  The Veteran's back disability is not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

4.  The criteria for service connection for a tremor disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

5.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

6.  The criteria for an evaluation of 20 percent for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122   (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


Respiratory Disorder, Thyroid Disorder, Sinus Disorder, Headache Disorder

The Veteran asserts that he experiences a respiratory disorder, a thyroid disorder, a sinus disorder, and a headache disorder as a result of his active service.   

A review of the Veteran's service treatment records (STRs) does not reveal diagnoses of any of the claimed disorder during service, providing some limited factual evidence against his own claim.  He appeared before the Medical Board in September 1976 and was discharged due to preexisting tibial fracture residuals (he was discharged by reason of enlisted error because he failed to meet the enlistment physical standards).  

Further, his medical records from the Reserves do not show any treatment or diagnoses of the claimed disorders, providing more limited factual evidence against his claim.

The Veteran was afforded VA examinations in August 2011 (a respiratory examination), March 2013 (sinus examination), and April 2013.  The examiners reported that the Veteran did not currently have, nor was he ever diagnosed with or treated for, a respiratory disorder (to include tuberculosis), a thyroid disorder, a sinus disorder, and/or a headache disorder.

The Board acknowledges that the March 2013 VA examiner related that the Veteran had septal perforation by history, which has been present since the 1980s.  His private ENT closed the perforation in the 1980s, and the acute condition (which was unrelated to the Veteran's active service), was resolved.  The Board here underscores that the Veteran has never been diagnosed with, or treated for, sinusitis or any other sinus-related condition. 

The Board also acknowledges that the Veteran's STRs show that he tested positive for PPD (purified protein derivative of tuberculin) and underwent INH therapy to prevent a possible tuberculosis infection.  The records do not show that the Veteran ever had tuberculosis - the INH therapy was prophylactic, and was not actually treating an infection.  VA treatment records and County Health Department records also showed the Veteran testing positive for PPD and undergoing a prophylactic regime of medication.  The May 2005 County report stated that the Veteran should not have any future TB skin test done, as he continued to have positive tests, and he should only be evaluated should he develop tuberculosis symptoms.   

In sum, the Veteran never had tuberculosis.  

The Board acknowledges that the Veteran himself has claimed that he experiences a respiratory disorder, a thyroid disorder, a sinus disorder, and a headache disorder, and that they are all the results of active service. While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313   (2009).  

Consequently, the Veteran's lay assertions that he experiences the disorders for which he filed a claim, and his opinion that the etiology of those disorders stems from his periods of active service, cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365   (1995).

Further, there is no competent evidence of a continuous diagnosis or treatment since service.  The evidence of record indicates that the Veteran was never diagnosed with any of the claimed disorders, and never received any treatment for them.  This weighs heavily against the Veteran's claim.

The Board has considered whether the Veteran a respiratory disorder, a thyroid disorder, a sinus disorder, or a headache disorder at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a respiratory disorder, a thyroid disorder, a sinus disorder, or a headache disorder at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosing the disorders, or a medical nexus, relating his claimed respiratory disorder, thyroid disorder, sinus disorder, or headache disorder to active service. 

Because the Veteran does not currently experience a respiratory disorder, a thyroid disorder, a sinus disorder, or a headache disorder, it is unnecessary for the Board to consider in detail whether the disorders are related to his active service.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In any event, even if the Board assumed he has these problems, the best evidence in this case would not indicate, or suggest, any of these problems are related to the Veteran's military service.  Both service and post-service medical evidence would provide highly probative evidence against such a nexus. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, a thyroid disorder, a sinus disorder, and a headache disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).  Service connection for a respiratory disorder, a thyroid disorder, a sinus disorder, and a headache disorder is not warranted.

Tremor Disorder

The Veteran asserts that he experiences a tremor disorder of the left upper extremity, to include as secondary to a thyroid disorder, as a result of his active service.  While the record does show that the Veteran currently experiences a left upper extremity tremor, probative evidence of record does not etiologically link the Veteran's current health issues to his service or any incident therein.  Service treatment records are silent for treatment or a diagnosis of a tremor.  There is no evidence that the Veteran sought treatment for a tremor disorder in service, or that he was clinically evaluated with anything else other than a normal physical evaluation during his active service (except for the pre-existing tibial fracture, the residuals of which caused him to be discharged).  As such, the Board finds the Veteran did not have tremor disorder in service. 
 
The Board acknowledges that the Veteran claims that he has a tremor that is etiologically related to his active service, and possibly to his thyroid disorder or is the result of chemical exposure in Iraq.  However, again, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition. Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

The medical opinion which exists in this case does not support the Veteran's contentions.  The April 2013 VA examiner related that the Veteran had an essential left hand tremor since about 2005 and took medication for it on an irregular basis, since the tremor did not bother him too much.  The examiner opined that the Veteran had an essential tremor, which is a common neurological disorder which manifests in about five percent of the world population.  The examiner noted that it was less likely than not that the Veteran's tremor was related to any thyroid issues, or any chemical exposure claimed by the Veteran.       

Here, the Board reiterates that no medical opinion exists which would support the Veteran's contentions that his left extremity tremor is related to, or stems from, his active service or Reserves service in Iraq.  While the Veteran has an essential left extremity tremor, the probative evidence of record, as a whole, stands against the proposition that this problem is as least as likely as not related to his periods of service.

Accordingly, while the Board understands the Veteran's concerns, the Board concludes that the preponderance of the evidence is against the claim for service connection for a tremor disorder of the left upper extremity, to include as secondary to a thyroid disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Back Disability

The Veteran asserts that his back disability deserves a higher disability rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Evidence to be considered in the appeal of an initial assignment of a rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where an initial disability evaluation has been disagreed with, a Veteran may be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Higher evaluations are warranted with greater limitation of thoracolumbar spine motion. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2015).

A rating for degenerative arthritis established by radiologic findings should be based on the limitation of motion of the affected joints, unless the limitation is noncompensable.  38 C.F.R. § 4.71a, DC 5003 (2015).  If the limitation is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.

In addition to the above criteria, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

An April 2006 VA examination revealed that the Veteran had forward flexion to 90 degrees, extension to 5 degrees, lateral bending to 30 degrees bilaterally, and rotation to 90 degrees bilaterally.  There was no loss of strength, no spams, and no additional loss of range of motion due to repeated-use testing.  The examiner diagnosed chronic lumbosacral strain with degenerative changes. 

During the May 2011 examination, the Veteran reported that his back "got a little stiff and sore" daily.  The Veteran's forward flexion was to 96 degrees, extension to 34 degrees, left lateral flexion to 34 degrees, right lateral flexion to 28 degrees, and right and left lateral rotation to 40 degrees.  There was no additional functional loss after repetitive testing.  There was no evidence of muscle spasms, guarding, abnormal gait, or abnormal posture.  The examiner diagnosed chronic lumbosacral strain with degenerative changes.  

During the April 2013 VA examination, the Veteran reported that he experienced chronic intermittent low back pain, with did not cause limitations in his daily activities.  Upon physical examination, the forward flexion ended at 80 degrees (with pain at 80 degrees), extension ended at 30 degrees (with pain at 30 degrees), right and left lateral flexion ended at 30 degrees (with no pain), and right and left lateral rotation ended at 30 degrees (with no pain).  There was no additional loss of range of motion upon repetitive-use testing.  The examiner noted that the Veteran had less movement than normal (on flexion, since normal flexion ends at 90 degrees) and pain on movement (on flexion and extension).  The Veteran had no loss of muscle strength, and his reflexes were normal.  He also had no radiculopathy.  X-rays of the Veteran's spine showed degenerative disc disease and increased dorsal kyphosis and lumbar lordosis.  The examiner diagnosed mechanical low back pain, likely due to degenerative disc disease and facet joint arthropathy, with possible lumbosacral sprain/strain.  The examiner noted that the Veteran had increased dorsal kyphosis and lumbar lordosis, which were relatively rigid.   

The Veteran's VA treatment records showed that the Veteran was repeatedly seen for back pain. 

Based on the evidence before it, the Board assigns the Veteran a 20 percent disability rating for his back disability.  While the Veteran's range of motion was only slightly limited, and not limited enough to warrant a 20 percent rating, his back disability also manifested in increased dorsal kyphosis and lumbar lordosis, which the examiner noted were relatively rigid.  Higher evaluations are warranted with greater limitation of thoracolumbar spine motion, but the Veteran does not meet those criteria since he only experiences a slight limitation of motion. 

In this regard, the Board has considered the Veteran's statements.  It is important for the Veteran to understand that it is his statements that provide the basis for the 20% finding.  If he had no problem with this disability, there would be no basis for the 20% finding.  Some of the medical evidence in this case provides evidence against the 20% rating, let alone more. 
     
Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The analytical steps necessary to determine whether referral for such consideration is warranted have been clarified. See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule. When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

The evidence does not reflect, nor does the Veteran allege, that he had symptoms of back disability that are not addressed by the schedular criteria, as considered in light of 38 C.F.R. § 4.45.  As his disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  In this case, the rating criteria and the criteria under 38 C.F.R. § 4.45 reasonably describes the Veteran's back pain and full actual range of motion.  The Board finds that the criteria for referral for the assignment of an extraschedular disability rating are not met at the first step of the analysis.  Thun, supra. 

The Board also notes that the records does not demonstrate any fact which could be considered an "exceptional" disability picture, so as to warrant referral for the assignment of an extraschedular disability rating under the second prong of the Thun analysis.  38 C.F.R. § 3.321(b)(1) (2015).  The examiners have stated that the Veteran's back disability basically does not affect his ability to perform usual occupation and daily living activities. Thus, a determination that the Board incorrectly evaluated the facts as to the first prong of the Thun analysis would not serve to support referral for assignment of an extraschedular evaluation.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claims.  Upon review of these examinations reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO associated with the claims file the Veteran's available STRs, service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a respiratory disorder, to include tuberculosis, is denied.

Entitlement to service connection for a thyroid disorder is denied. 

Entitlement to service connection for a sinus disorder is denied. 

Entitlement to service connection for tremors of the left upper extremity, to include as secondary to a thyroid disorder, is denied. 
 
Entitlement to service connection for a headache disorder, to include as secondary to a sinus disorder, is denied. 
 
Entitlement to an evaluation of 20 percent for a back disability, claimed as chronic lumbar spine strain with degenerative changes, is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


